Title: To Alexander Hamilton from George Washington, 29 September 1799
From: Washington, George
To: Hamilton, Alexander


Dear Sir,
Mount Vernon 29th Sepr. 1799

Your letter of the 23d. instant was received the 27th; and this day will proceed in the Mail to Winchester—the nearest Post-Town to Colo. Parker’s residence, if he should be at his own house, the letter enclosed for him.
There being no person in my view more eligable than Colo. Parker to carry your Instructions into effect unless Colo. Carrington had been in office as Quarter Master General, I had no hesitation in forwarding your letter to him, with such sentimts. as occurred to me on the subject, which differed in no essential point, from those you had given.
I confined him more pointedly than you had done, to the site near Harpers ferry for his Winter Cantonment—because very cogent reasons, in my opinion, required it, for besides possessing all the advantages enumerated in your letter to him (so far as my recollection of the spot, & information goes); being in a fertile & most abounding Country; and one of the strongest positions by nature, perhaps in America; It appeared to me, that the Encampment, and Arsenal which is established at that place, might mutually assist, & benefit each other.
If the States are wise enough to keep united, I have no doubt of this Arsenal being their principal place of Arms, and best foundary; as it is in the midst of Furnaces and Forges of the best Iron; Can receive at, & transport from it, by Inland Navigation, all its wants, & manufacture, in every direction—and is, indubitably—supposing the advantage of water transportation out of the question altogether, the great high way to the Country on the River Ohio.
For the reasons I have assigned, I did not hesitate a moment in giving the vicinity of Harpers ferry (at the confluence of the Rivers Potomac & Shenandoah) a decided preference—but if I am not mistaken, another strong inducement is afforded, namely—that there is a sufficiency of Land, purchased for the purpose of the Arsenal, to accomodate both objects. Of this I have informed Colo. Parker, but as Mr. Lear is from home (who was the Agent for the War Department in the purchase) I could not inform him with certainty. If the fact however, should be as I suspect, it will prove a most fortunate circumstance, as well in the article of expence, as in the time that will be gained in completing the Huts. If it should be otherwise, I have advised Colo. Parker to hold out to view, & examine many places, while he by some Agent, is endeavouring to possess himself, by purchase, the site near Harpers Ferry; without which he might be imposed on in the price of the Land. With very great esteem & regard I remain
Dear Sir   Your Obedient and Affecte. Hble Servant
Go: Washington
Majr. Genl Hamilton
 